373 N.W.2d 281 (1985)
ST. JOHN'S LUTHERAN CHURCH, WASHBURN PARK, Relator,
v.
COUNTY OF HENNEPIN, Respondent.
No. C5-85-93.
Supreme Court of Minnesota.
August 23, 1985.
Karl L. Cambronne, Minneapolis, for relator.
Thomas L. Johnson, Hennepin Co. Atty., Joyce Y. Miyamoto, Asst. Co. Atty., Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
KELLEY, Justice.
After the Minneapolis City Assessor's office notified St. John's Lutheran Church that it had decided to deny tax exempt status to a duplex adjacent to the church, the church petitioned the Tax Court to grant exemption under Minn.Stat. § 272.02, subd. 1(5) (1984). The Tax Court determined that the duplex did not qualify for the exemption. We reverse.
St. John's Lutheran Church, located at 9 West Rustic Lodge Avenue in Minneapolis, owns a duplex next door to and 30 feet away from the church sanctuary. Each of the duplex units is occupied by a married couple who work for the church in exchange for their use of an apartment. One couple does custodial work and provides access to the church after the doors are locked at 5 p.m. They also inspect the church each night and watch the sanctuary to prevent vandalism and burglaries.[1] The couple occupying the other unit include the director of church music, the church liturgist, and the director of Christian education at the church.
As we concluded in Victory Lutheran Church v. County of Hennepin, 373 N.W.2d 279, released herewith, the record *282 here requires our conclusion that the duplex being so used is exempt from taxation under Minn.Stat. § 272.02, subd. 1(5) (1984) because it is devoted to and reasonably necessary for the accomplishment of church purposes.
Reversed.
NOTES
[1]  The church, perhaps because of the propinquity of having both the Ramsey Junior High and Washburn High schools within a block and one-half, has experienced in recent years problems with vandalism. The church likewise has been burglarized three times since 1982.